SHRUM, Chief Judge,
concurring in result.
I concur in the result in the direct appeal. In my view, the record in No. 18885 supports the conclusion that Trooper Shockley had probable cause to search the Miller automobile and its contents, including defendant’s backpack and “wedding gift” box, without relying on the “notorious [1-44] route” element as espoused by the Burkhardt court. See 795 S.W.2d at 405. Moreover, I believe that the defendant’s slow and measured speech, uttered as if he had to think what he wanted to say, was an “important sign” within the meaning of Burkhardt, 795 S.W.2d at 405.
However, if Burkhardt intends to say that, standing alone, any “visible” nervousness or agitation exhibited by a driver stopped for a routine traffic violation, is always an “important sign” in deciding if probable cause existed to search the vehicle and its contents, it is a principle we need not follow in this ease. In my experience, routine traffic stops of motor vehicles nearly always produce a citizen with some degree of nervousness and agitation.
I concur in the postconviction case, No. 19572.